56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Roosevelt ABERNATHY, Plaintiff-Appellant,v.Larry NORRIS, Defendant-Appellee.
No. 94-3127.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 10, 1995.Filed:  May 16, 1995.

Before WOLLMAN, Circuit Judge, FRIEDMAN,* Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Arkansas inmate Roosevelt Abernathy was convicted of capital felony murder and sentenced to life imprisonment without possibility of parole.  His conviction was affirmed on appeal.  Abernathy v. State, 644 S.W.2d 590 (1983).  He was denied post- conviction relief by the Arkansas courts, and his first petition for a federal writ of habeas corpus was denied after an evidentiary hearing.  Abernathy now appeals the district court's1 denial of his second petition for a writ of habeas corpus.  We affirm.


2
Abernathy's second petition is based upon relatively recent developments in the Arkansas law of capital felony murder.  The district court dismissed this successive petition as an abuse of the writ because Abernathy did not show cause for failing to raise these claims in his first petition and prejudice resulting from that failure, or actual innocence.  After carefully considering the arguments presented by Abernathy on appeal, we affirm for the reasons stated in the magistrate judge's thorough opinion.  See Rule 47B.



*
 The Honorable Daniel M. Friedman, Senior United States Circuit Judge for the Federal Circuit, sitting by designation


1
 The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge for the Eastern District of Arkansas, who adopted the Proposed Findings and Recommended Disposition of the HONORABLE JERRY W. CAVANEAU, United States Magistrate Judge for the Eastern District of Arkansas